Scott, J.
The first plea claims a greater deduction from the amount really due, than is authorized by the statute. The second claims a credit on the obligation, only for the usurious interest charged, and the payment actually made. This plea is good in substance and sufficiently formal, the demurrer to it ought therefore to have been overruled (1).
Rariden, for the plaintiff.
Smith, for the defendant.

Per Curiam.

The judgment is reversed, and the proceed-ings subsequent to the plea are set aside, with costs. Cause remanded, &c.

 The rate of interest here is 6 per cent, per arm. If more be taken it is usury. Stat. 1823, p. 227. If a contract be usurious, the principal debt may be'recovered, but no interest. Crawford, v. Harvey, Nov. term, 1825, post.— Harvey v. Crawford, May term, 1827, post. The English statute of 12 Anne provides, that all bonds, contracts, and assurances whatsoever, whereupon and whereby shall be reserved or taken above the rate of 5 per cent, shall.be utterly void. 3 Stark. Ev. 1522. The English law of usury is fully explained in a note to Jones v. Davison, 1 Holt, 256.